DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1-6 and added claims 17-27 in the preliminary amendment filed on 02/16/2020.
The claims 1-27 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  As per paragraph 0083; 0142 of the current publication, the local transmission unit can be hardware and/or software. The “local transmission unit” fails the definition of a machine within the meaning of 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-17, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redei (US Publication No. 2014/0275807 A1).
With respect to claim 1, Redei teaches a method for uploading a data record to a cloud data repository (paragraph 0020; 0059; 0068 disclose a digital health platform comprising an "anonymizer, data aggregation, and analytics layer ay include one or : more sub-systems that provide functionality to de-identify patient data, and store [i.e. upload] such de-identified data in a centralized or federated repository [i.e., a cloud] for further analysis"; a File Uploader that can be used to upload case data to a Case Content Delivery Cloud. Case content may also be uploaded directly from a local DICOM server); receiving a medical data record via a local transmission software, the local transmission software including a core module and available plug-ins, each available plug-in of the available plug-ins being respectively associated with a remote application (paragraph 0059; 0062; 0063; 0078; Fig. 8 disclose local case administration layer containing case composer; the Case Composer has access to an Enterprise Plugin Layer which provides plugins that are configured to provide interoperability between the local case administration layer and other local health management systems e.g., the Anonymizer, Data Aggregation and Analytics Layer. See also §[0078-0070}: disclosing that the Analytics sub-system i.e., the applications consuming (anonymized) data may be installed in a cloud i.e., are remote applications. As the purpose of the plugins is to provide interoperability between systems, i.e. provide access to data, the plugins are considered to be associated | with a remote 

With respect to claim 2, Redei teaches wherein the medical data record is received via the core module, the method further comprising the following: selecting the processing plug-in from the available plug- ins via the core module based on the medical data record (paragraph 0063; 0067; 0078; 0083).

With respect to claim 3, Redei teaches wherein the anonymized data record is configured to be used as input data by the remote application associated with the processing plug-in (paragraph 0063; 0067; 0078; 0083; 0098; 0099).



With respect to claim 11, Redei teaches receiving an action message from one of the remote applications via a cloud transmission software, the action message including a plug-in identifier (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); transmitting the action message from the cloud transmission software through the core module to a receiving plug-in of the available plug-ins, the receiving plug-in being selected by the core module based on the plug-in identifier; and processing the action message by via the receiving plug-in (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099).

With respect to claim 12, Redei teaches generating a processed data record based on the anonymized data record via the remote application associated with the processing plug-in (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); storing the processed data record in the cloud data repository via the remote application associated with the processing plug-in (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); notifying the local transmission software about the storing of the processed data record by sending a message from the remote application associated with the processing plug-in to the local transmission software (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099), downloading the processed data record from the cloud data repository via the processing plug-in (paragraph 0059; 0063; 0067; 0078; 0083; 

The limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 17, Redei teaches wherein the anonymized data record is configured to be used as input data by the remote application associated with the processing plug-in (paragraph 0093).

With respect to claim 25, Redei teaches determining a resource parameter of a local transmission unit hosting the local transmission software, the resource parameter being based on at least one of memory usage and processor usage of the local transmission unit (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); initializing a first plug-in of the available plug-ins, upon the resource parameter being below a relatively lower resource threshold (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); and terminating a second plug-in of the available 

With respect to claim 26, Redei teaches generating a processed data record based on the anonymized data record, via the remote application associated with the processing plug-in(paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); storing the processed data record in the cloud data repository, via the remote application associated with the processing plug-in(paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); notifying the local transmission software about the storing of the processed data record by sending a message from the remote application associated with the processing plug-in to the local transmission software (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); downloading the processed data record from the cloud data repository via the processing plug-in (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); and storing the processed data record within a local data repository via the processing plug-in (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099).

With respect to claim 27, Redei teaches generating a processed data record based on the anonymized data record, via the remote application associated with the processing plug-in(paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); storing the processed data record in the cloud data repository, via the remote application associated with the processing plug-in (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); notifying the local transmission software about the storing of the processed data record by sending a message from the remote application associated with the processing plug-in to the local transmission software (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); downloading the processed data record from the cloud data repository via the processing plug-in (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099); and storing the processed data record within a local data repository via the processing plug-in (paragraph 0059; 0063; 0067; 0078; 0083; 0098; 0099).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Redei (US Publication No. 2014/0275807 A1) in view of Takeyama (US Publication No. 2016/0267227 A1).
With respect to claim 4, Redei discloses the claimed subject matter as discussed above except wherein the medical data record includes a first data item and a second data item, wherein the first data item includes personal data related to a patient, wherein the anonymized data record includes the second data item and a data record identifier, and wherein the data record identifier is based on the first data item.
However, Takeyama teaches wherein the medical data record includes a first data item and a second data item, wherein the first data item includes personal data related to a patient, wherein the anonymized data record includes the second data item and a data record identifier, and wherein the data record identifier is based on the first data item (paragraph 0139-0144; Fig. 14-15 disclose features for anonymization of the data record based on data levels). Therefore, it would be obvious to the person skilled in the art, namely when the same result is to be achieved, to apply these features with corresponding effect to a method of storing data record in a centralized repository.


However, Takeyama teaches wherein the data record identifier results from applying an anonymization function of the core module onto the first data item (paragraph 0139-0144; Fig. 14-15 disclose features for anonymization of the data record based on data levels). Therefore, it would be obvious to the person skilled in the art, namely when the same result is to be achieved, to apply these features with corresponding effect to a method of storing data record in a centralized repository.

With respect to claim 6, Redei discloses the claimed subject matter as discussed above except wherein the data record identifier is based on an anonymization level parameter, and wherein the anonymization level parameter is provided to the anonymization function.
However, Takeyama teaches wherein the data record identifier is based on an anonymization level parameter, and wherein the anonymization level parameter is provided to the anonymization function (paragraph 0139-0144; Fig. 14-15 disclose features for anonymization of the data record based on data levels). Therefore, it would be obvious to the person skilled in the art, namely when the same result is to be achieved, to apply these features with corresponding effect to a method of storing data record in a centralized repository.

With respect to claim 7, Redei discloses the claimed subject matter as discussed above except wherein the processing plug-in is configured to process other data while the uploading is executed by via the core module, the method further comprising: notifying, via the core module, the processing plug-in about completion of the uploading.
However, Takeyama teaches wherein the processing plug-in is configured to process other data while the uploading is executed by via the core module, the method further 

With respect to claim 8, Redei discloses the claimed subject matter as discussed above except notifying the remote application associated with the processing plug-in about completion of the uploading of the anonymized data record by sending a notification message from the core module to the remote application associated with the processing plug-in.
However, Takeyama teaches notifying the remote application associated with the processing plug-in about completion of the uploading of the anonymized data record by sending a notification message from the core module to the remote application associated with the processing plug-in (paragraph 0139-0144; Fig. 14-15 disclose features for anonymization of the data record based on data levels). Therefore, it would be obvious to the person skilled in the art, namely when the same result is to be achieved, to apply these features with corresponding effect to a method of storing data record in a centralized repository.

With respect to claim 9, Redei discloses the claimed subject matter as discussed above except receiving a plug-in installation file via the core module, the plug-in installation file including an installable plug-in and a configuration file; and installing the installable plug-in as an additional available plugin based on the configuration file via the core module.
However, Takeyama teaches receiving a plug-in installation file via the core module, the plug-in installation file including an installable plug-in and a configuration file; and installing the installable plug-in as an additional available plugin based on the configuration file via the core module (paragraph 0139-0144; Fig. 14-15 disclose features for anonymization of the data 

The limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 21 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 22 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 23 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

The limitations of claim 24 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447